DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Applicant argues Barnes and Ogaki fail to teach or suggest a sectional area of pores per unit width of a single sheet of the fibrous substrate used in the bonding layer is in a range of 0.05 mm2/mm to 1.0 mm2/mm.
Examiner respectfully disagrees with Applicant’s assertion noting Barnes teaches utilizing layers of different weave density (pore density) and permeability in order to influence resin distribution throughout the system.  Thus, this is a result-effective variable modifying resin distribution.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the weave density of the layers through routine experimentation in order to perfect the result-effective variable of resin distribution, consult MPEP 2144.05 II, thus meeting the instant limitation of wherein a sectional area of pores per unit width of a single sheet of the fibrous substrate used in the bonding layer is in a range of 0.05 mm2/mm to 1.0 mm2/mm.

Applicant further argues that Barnes and Ogaki fail to teach or suggest wherein the resin is impregnated directly into the protruding portion of the fibrous substrate flowed in the fibrous substrate so as to flow around, and impregnated throughout the fibrous substrate to result in a state where remaining pores are minimized.
Applicant respectfully disagrees with Applicant’s assertion noting that Barnes teaches the resin is impregnated directly into the fibrous substrate flowed in the fibrous substrate so as to flow around, and impregnated throughout the fibrous substrate (Col. 2, Lines 13-15- introducing a curable resin to the layers such that the resin is drawn therethrough) and Ogaki was relied upon to teach the fibrous substrate is protruded from an edge of the reinforcing fiber substrate (Figs. 7a and 7b- see carbon fiber sheets extending past the end of the previous sheet) in order to effectively prevent peeling [0012], thus the combination of Barnes and Ogaki teaches the resin is impregnated directly into the protruding portion of the fibrous substrate flowed in the fibrous substrate so as to flow around, and impregnated throughout the fibrous substrate to result in a state where remaining pores are minimized.

Applicant further argues the object of Ogaki is to prevent the peeling of the reinforced sheet and thus is different from the present invention.
In response to applicant's argument that Ogaki is different in object and effect from the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US Pat. 5879778) in view of Ogaki et al (JP2007332674 with references to the machine English translation provided herewith, cited in IDS).
Regarding Claim 10, Barnes teaches a bonding method of an FRP material to a structure (Abstract) comprising:
a step of surface treating a bonding surface of the structure (Col. 3, Lines 28-34- the existing structure is prepared to remove all loose material and surface coatings); 
a step of disposing a fibrous substrate forming a bonding layer (Fig. 1- layers of fabric material 11) and a reinforcing fiber substrate (Fig. 1- layers of higher density fabric material 12) forming the FRP material in this order on the bonding surface of the structure (Fig. 2- preform on the face of plate substrate 21), and temporarily fixing both substrates (Col. 5, Lines 18-20- layers loosely held together by stitching 13); 
a step of sealing the fibrous substrate and the reinforcing fiber substrate, and decompressing a sealed interior (Col. 5, Lines 34-51- discussing sealing and decompressing the substrate); 
a step of injecting a resin into the decompressed sealed interior (Col. 2, Lines 13-15- introducing a curable resin to the layers such that the resin is drawn therethrough); 

a step of injecting a resin into the decompressed sealed interior to simultaneously impregnate the resin into the reinforcing fiber substrate and into the fibrous substrate, wherein the resin is impregnated directly into the protruding portion of the fibrous substrate flowed in the fibrous substrate so as to flow around, and impregnated throughout the fibrous substrate to result in a state where remaining pores are minimized (Col. 2, Lines 13-15- introducing a curable resin to the layers such that the resin is drawn therethrough); and 
a step of hardening and curing the injected resin (Col. 2, Lines 15-16- resin is cured).

Barnes does not appear to explicitly teach the fibrous substrate is protruded from an edge of the reinforcing fiber substrate.
Ogaki teaches an alternative method for reinforcing a structure with fiber reinforced material [0001] wherein the fibrous substrate is protruded from an edge of the reinforcing fiber substrate (Figs. 7a and 7b- see carbon fiber sheets extending past the end of the previous sheet) in order to effectively prevent peeling [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barnes to include the fibrous substrate is protruded from an edge of the reinforcing fiber substrate as taught by Ogaki with reasonable expectation of success to effectively prevent peeling [0012].

Barnes further teaches utilizing layers of different weave density (pore density) and permeability in order to influence resin distribution throughout the system.  Thus, this is a result-effective variable modifying resin distribution.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the weave density of the layers through routine experimentation in order to perfect the result-effective variable of resin distribution, consult MPEP 2144.05 II, thus meeting the instant limitation of wherein a sectional area of pores per unit width of a single sheet of the fibrous substrate used in the bonding layer is in a range of 0.05 mm2/mm to 1.0 mm2/mm.

Regarding Claims 11 and 12, Barnes further teaches the bonding surface of the structure comprises a steel or an FRP (Col. 1, Lines 7-14- suitable structures may comprise any engineering material including structural and stainless steels and fibre reinforced plastics).

Regarding Claim 13, Barnes teaches a primer may be applied to enhance bonding (Col. 3, Lines 30-34) and the injected resin may be selected from thermosetting polyesters, epoxy resins, phenolics and vinyl esters among others (Col. 4, Lines 4-6) but does not appear to explicitly teach the same resin as the injected resin is applied to the bonding surface of the structure before disposing the fibrous substrate.
Ogaki teaches applying impregnating adhesive (such as epoxy or the like) to the surface of the member and to the reinforcing fiber sheets [0007] to prevent the reinforcing material from peeling off [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Barnes and Ogaki to include the same resin as the injected resin is applied to the bonding surface of the structure before disposing the fibrous substrate as taught by Ogaki with reasonable expectation of success to prevent the reinforcing material from peeling off [0012].

Regarding Claim 15, Barnes does not explicitly teach in the disposing step of the reinforcing fiber substrate, a fibrous substrate for intermediate suction is disposed so as to extend in an installation section of the reinforcing fiber substrate, protrude from an edge of the reinforcing fiber substrate and overlap onto the fibrous substrate at a protruding position.
Ogaki teaches each fiber reinforced sheet extends past the end of the previous sheet (Figs. 7a and 7b- see carbon fiber sheets extending past the end of the previous sheet) in order to effectively prevent peeling [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Ogaki to include each fiber reinforced sheet extending past the end of the previous sheet as taught by Ogaki with reasonable expectation of success to effectively prevent peeling [0012] thus meeting the instant limitation of in the disposing step of the reinforcing fiber substrate, a fibrous substrate for intermediate suction is disposed so as to extend in an installation section of the reinforcing fiber substrate, protrude from an edge of the reinforcing fiber substrate and overlap onto the fibrous substrate at a protruding position.

Regarding Claim 17, Ogaki further teaches the depth of the bonded portion is 25 mm [0015] thus meeting the instant limitation of a protrusion length of the bonding layer from the edge of the FRP material is 5 mm or more and 50 mm or less.

Regarding Claim 18, Barnes further teaches utilizing a woven structural reinforcement layer (Col. 2, Line 63- Col. 3, Line 13) thus meeting the instant limitation of the fibrous substrate used for the bonding layer is made in a form of at least one of a mat-like form in which continuous fibers are randomly oriented, a mesh sheet-like form having pores, and a mat-like form composed of short cut fibers.

Regarding Claim 20, Barnes further teaches only one kind of resin is utilized (Col. 2, Lines 6-16) thus meeting the instant limitations of the resin of the bonding layer is the same as a matrix resin of the FRP material.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US Pat. 5879778) in view of Ogaki et al (JP2007332674 with references to the machine English translation provided herewith, cited in IDS) and Okura (JP2000213176 with references to the machine English translation provided herewith, cited in IDS).
Regarding Claim 16, Barnes and Ogaki do not appear to explicitly teach further comprising a step of disposing a release substrate, which covers the whole of the fibrous substrate and the reinforcing fiber substrate and which can be peeled off after hardening the injected resin, between the temporarily fixing step and the sealing and decompressing step.
Okura teaches an alternative method of reinforcing an existing structure [0001] wherein a release agent is applied to the surface of the mold [0012] in order to allow the reinforcing layer to be easily separated from the mold material and avoid damaging the surface of the reinforcing layer [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Ogaki to include a release agent is applied to the surface of the mold as taught by Okura with reasonable expectation of success to allow the reinforcing layer to be easily separated from the mold material and avoid damaging the surface of the reinforcing layer [0012].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US Pat. 5879778) in view of Ogaki et al (JP2007332674 with references to the machine English translation provided herewith, cited in IDS) and Goller et al (WO2013113442 with references to the machine English translation provided herewith, cited in IDS).
Regarding Claim 19, Barnes and Ogaki do not appear to explicitly the fiber volume content of the bonding layer is in a range of 5% to 40%.
Goller teaches an alternative method of reinforcing a structure [0001] wherein the fiber volume content is preferably between 20-95% [0027] in order to achieve adequate strength and durability [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Ogaki to include a fiber volume content is preferably between 20-95% as taught by Goller with reasonable expectation of success to achieve adequate strength and durability [0027].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        10/18/22
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748